CARPENTER, J.
This is an action brought by John R. Sherman against Reuben W. Brown, Town Treasurer of the Town of Exeter, for personal injuries that he alleges he sustained by reason of the fact that the Town of Exeter did not keep a certain public highway leading from Tripp’s Corner, so-called, to the Ten Rod Road, so-called, at a point south of the bridge on the Len Joslin place, in repair, as required by the statute.
The case was tried before a jury in South Kingstown and the jury returned a verdict for the defendant. The case is now before this court on the plaintiff’s motion for a new trial.
For plaintiff: John J. Dunn.
For defendant: Grim, Littlefield & Eden.
It appeared from the evidence that the accident happened on the 22nd of March, 1929, that the frost was then coming out of the ground, and that the road was in the condition that is ordinarily found in country towns at that time of the year.
The plaintiff, who was a resident of the Town of Exeter and lived within a reasonable distance of the road in question, testified that he knew the condition of the road before he went over it, and therefore he knew or must have known that the road, which was not frequently traveled, was at that ■time in bad condition, not caused by •the negligence of the town but by the elements, and the frost leaving the ground.
Upon the evidence that was submitted in the case, and partly perhaps from the actual knowledge of the jury as to conditions existing in towns at that time of year, the jury returned a verdict for the defendant, holding that the town had complied with the statute.
Upon all the evidence, this Court feels that the jury were justified in returning the verdict that they did and that substantial justice has been done.
Motion for new trial is denied.